                  Case 3:17-cv-06064-BHS Document 73 Filed 11/20/19 Page 1 of 5



                                                                       The Honorable Benjamin H. Settle
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                              UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON (AT TACOMA)
11
     JEREMY WOLFSON,
12                                                          No. C17-6064 BHS
                       Plaintiff,
13                                                          STIPULATED MOTION TO CONTINUE
                vs.                                         DEADLINES AND SET DEPOSITION
14                                                          AND ORDER THEREON
15   BANK OF AMERICA, NATIONAL                              NOTE ON MOTION CALENDAR:
     ASSOCIATION, its successors in interest                NOVEMBER 20, 2019
16   and/or Assigns; MTC FINANCIAL INC. d/b/a
17   TRUSTEE CORPS; MORTGAGE
     ELECTRONIC REGISTRATION SYSTEMS
18   INC; MERSCORP HOLDINGS, INC.;
     MAROON HOLDING, LLC;
19   INTERCONTINENTAL EXCHANGE, INC.;
     FIRST MAGNUS FINANCIAL
20   CORPORATION, AN ARIZONA
21   CORPORATION
     Does # 1-10, inclusive,
22
                       Defendants.
23

24

25              The parties stipulate and jointly move the Court to extend all pending deadlines set forth
26   in the Order Setting Bench Trial and Pretrial Dates (Docket No. 72) by approximately 90 days,
27
     STIPULATED MOTION AND ORDER- 1
28   S1939607

                                                          422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
                  Case 3:17-cv-06064-BHS Document 73 Filed 11/20/19 Page 2 of 5




 1   and to set the deadlines below for Mr. Wolfson to produce documents and appear at his

 2   deposition. There is good cause for this motion. Plaintiff Jeremy Wolfson travels outside the

 3   state of Washington frequently for business and will not be available for a deposition until

 4   January 15 and 16, 2020. Currently, the deadline to complete discovery is January 21, 2020. A

 5   continuance of the current deadlines in this case is necessary to complete discovery.

 6              This motion is based upon the following stipulated facts:

 7              1. On October 15, 2019, counsel for Defendant Bank of America, N.A. ("BANA") sent

 8                 Mr. Wolfson a subpoena to appear for deposition on November 6, 2019 at 10:00 am.

 9              2. On October 16, 2019, Mr. Wolfson responded that he was out of state for work

10                 during that time and requested that the deposition be set for the week of November

11                 18-22, 2019. BANA informed Mr. Wolfson his request would be accommodated.

12              3. On October 23, 2019, an amended subpoena requiring production of documents and

13                 appearance by Mr. Wolfson at a deposition scheduled for 10:00am on November 19,

14                 2019 was provided to Mr. Wolfson. A notice of deposition was also provided to Mr.

15                 Wolfson.

16              4. On November 18, 2019, Mr. Wolfson stated he was out of town and not available for

17                 his deposition on November 19, 2019. Mr. Wolfson indicated that he was available

18                 for a deposition on January 15 or January 16, 2020 and requested that the deposition
19                 occur at that time.

20              5. A continuance of current deadlines is necessary to allow discovery to be concluded

21                 and accommodate Mr. Wolfson's work schedule.

22              The parties stipulate and agree as follows:

23              A. BANA may serve Mr. Wolfson with a subpoena via email that provides Mr.

24                 Wolfson will appear for his deposition at 10:00 am on January 16, 2020 at Capitol

25                 Pacific Reporting, Inc. 1008 South Yakima Avenue, Suite 202, Tacoma, WA 98405.

26
27
     STIPULATED MOTION AND ORDER- 2
28   S1939607

                                                              422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                              Spokane, Washington 99201-0300        Fax: 509.458.2728
                  Case 3:17-cv-06064-BHS Document 73 Filed 11/20/19 Page 3 of 5




 1              B. The documents to be produced by Mr. Wolfson pursuant to the subpoena shall be

 2                 delivered to BANA's counsel no later than 10:00 am, January 16, 2020.

 3              C. The parties request that the Court approve this stipulation and enter an amended

 4                 Order Setting Bench Trial and Pretrial Dates continuing the pending deadlines and

 5                 trial setting by approximately 90 days, or to such other dates as determined by the

 6                 Court.   For convenience, the following deadlines reflect a continuance of

 7                 approximately 90 days:

 8                 THREE DAY BENCH TRIAL set for 9:00am- August 17, 2020

 9                 Disclosure of rebuttal expert testimony under FRCP 26(a)(2)- March 11, 2020

10                 All motions related to discovery must be filed by- March 23, 2020

11                 Discovery completed by- April 21, 2020

12                 All dispositive motions must be filed by- May 20, 2020

13                 Motions in limine should be filed with the Court by- July 27, 2020

14                 Pretrial conference will be held at 11:00 am on- August 3, 2020

15                 Trial briefs, proposed findings and conclusions and deposition designations

16                 due by- July 28, 2020

17

18              THE FOLLOWING STIPULATION IS APPROVED BY THE COURT. IT IS SO
19   ORDERED.

20                    Dated this ____ day of November, 2019.

21

22

23

24                                                  UNITED STATES DISTRICT JUDGE
25

26
27
     STIPULATED MOTION AND ORDER- 3
28   S1939607

                                                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 3:17-cv-06064-BHS Document 73 Filed 11/20/19 Page 4 of 5




 1

 2   Stipulated and Agreed:

 3
     WITHERSPOON KELLEY
 4

 5   By:/s/ Daniel J. Gibbons
     Daniel J. Gibbons, WSBA #33036
 6   Witherspoon Kelley
     422 W. Riverside Avenue, #1100
 7   Spokane, WA 99201
     509-624-5265
 8
     djg@witherspoonkelley.com
 9   Counsel for Bank of America, N.A., MERS
     and Merscorp Holdings, Inc.
10

11   /s/ Jeremy Wolfson
     Jeremy Wolfson
12
     Plaintiff, pro se
13   16208 132nd Ave. East
     Puyallup, WA 98374
14   253-592-7860
     jerwolfson@gmail.com
15

16
     PETERSON RUSSELL KELLEY, PLLC
17
     By: /s/ Michael S. DeLeo
18   Michael S. DeLeo, WSBA #22037
     Peterson Russell Kelley, PLLC
19   1850 Skyline Tower
20   10900 NE 4th St
     Bellevue, WA 98004-8341
21   425-462-4700
     mdeleo@prklaw.com
22   Counsel for MTC Financial, Inc. dba
     Trustee Corps
23

24

25

26
27
     STIPULATED MOTION AND ORDER- 4
28   S1939607

                                               422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                               Spokane, Washington 99201-0300        Fax: 509.458.2728
                  Case 3:17-cv-06064-BHS Document 73 Filed 11/20/19 Page 5 of 5



                                      CERTIFICATE OF SERVICE
 1

 2              I hereby certify that on the 20th November, 2019,

 3          1.     I caused to be electronically filed the foregoing STIPULATED MOTION TO
     CONTINUE DEADLINES AND SET DEPOSITION AND ORDER THEREON with the
 4   Clerk of the Court using the CM/ECF System which will send notification of such filing to the
     following:
 5

 6                     Jeremy Wolfson:       jerwolfson@gmail.com
                       Michael S. DeLeo:     mdeleo@prklaw.com
 7                     Fred B. Burnside:     fredburnside@dwt.com
 8                     Frederick A Haist:    frederickhaist@dwt.com

 9         2.      I hereby certify that I have mailed by United States Postal Service the foregoing
     document to the following non-CM/ECF participants at the address listed: None.
10

11           3.     I hereby certify that I have mailed by United States Postal Service the document
     to the following CM/ECF participants at the address listed below: None.
12
             4.      I hereby certify that I have hand-delivered the document to the following
13   participants at the addresses listed below: None.
14                                            s/ Daniel J. Gibbons
15                                           Daniel J. Gibbons, WSBA # 33036
                                             djg@witherspoonkelley.com
16                                           WITHERSPOON • KELLEY
                                             422 W. Riverside Ave., Suite 1100
17                                           Spokane, WA 99201-0300
                                             Phone: 509-624-5265
18
                                             Fax: 509-458-2728
19                                           Attorneys for Defendants Bank of America, N.A.
                                             Mortgage Electronic Registration Systems, Inc.; and
20                                           Merscorp Holdings, Inc.

21

22

23

24

25

26
27
     STIPULATED MOTION AND ORDER- 5
28   S1939607

                                                          422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
